                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

LINCOLN SQUARE CAPITAL
MANAGEMENT, LLC,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-686-FtM-38NPM

MEGHAN R RIZZO,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on review of Plaintiff’s Status Report of

Bankruptcy Case (Doc. 36) filed on July 9, 2019. The Court stayed this case nine months

ago pending Rizzo’s bankruptcy case. In this latest status report, Plaintiff Lincoln Square

Capital Management, LLC informed the Court that a status conference was scheduled to

be held in the adversary proceeding on July 25, 2019, and Plaintiff anticipated that the

bankruptcy court would enter a final judgment of default and an order determining the

debt at issue here to be non-dischargeable. The Court has not heard anything further

and requests another status report as to whether the stay is due to be lifted.

       Accordingly, it is now

       ORDERED:



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
       Plaintiff is DIRECTED to advise the Court, in writing, on or before August 28, 2019,

whether the United States Bankruptcy Court for the Middle District of Florida has resolved

the underlying bankruptcy matter. If this suit has been resolved as a result, Plaintiff must

state if this case is due to be dismissed. If the Bankruptcy Court did not resolve this case,

Plaintiff must say so and move to reinstate this case to active status.

       DONE and ORDERED in Fort Myers, Florida this 22nd day of August, 2019.




Copies: All Parties of Record




                                             2
